Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 5 are objected to because of the following informalities:  As for claim 2 line 1, “the boundary” should be “a boundary” instead.  As for claim 5 line 1, “the boundary” should be “a boundary” instead.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is a display panel and a display device including the same. A display panel according to the embodiment includes: a display area in which a plurality of first pixels are arranged at a first pixels per inch (PPI); and a sensing area in which a plurality of second pixels are arranged at a second PPI that is lower than the first PPI, wherein the first pixels of the display area and the second pixels of the sensing area are arranged adjacent to each other at a boundary between the display area and the sensing area, the second pixel includes red, green, and blue sub-pixels, and at least one of the red and green sub-pixels of the second pixel is arranged closest to the first pixel.
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a display panel and a display device including, inter alia, 
wherein the second pixel includes red, green, and blue sub-pixels, and 
wherein each of the second pixels adjacent to the display area have the red sub-pixel positioned closest to the display area, of claim 1 (fig. 12A); and 
the second pixel includes red, green, and blue sub- pixels, and at least one of the red and green sub-pixels of the second pixel is arranged closest to the first pixel; and 
a controller that sets a selected boundary portion compensation area including the first pixel and the second pixel and changes a compensation gain for pixel data that is to be written in the first pixel and the second pixel, of claim 6 (fig. 16, 17A, 17B).
Bae et al. (US 2021/0049980), hereinafter as Bae, teaches a display device including a display panel having a plurality of pixels, the display panel including a first display area having first resolution and a second display area having second resolution, the second resolution being lower than the first resolution, and a controller configured to generate border information of pixels provided in a border area located within a predetermined range from the border between the first display area and the second display area, to correct an image that is displayed in the border area based on the border information, and to perform control such that the corrected image is displayed on the display panel.  Bae does not teach nor suggest above features as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/Primary Examiner, Art Unit 2628